Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
Status of the Claims
Claims 1-20 are pending. Claims 1-3 and 7-20 have been amended.
Response to Arguments
Applicant’s arguments, filed 01/21/2021, with respect to the 103 rejection are considered moot. Examiner has updated the rejection below.
Examiner would particularly respectfully disagree with Applicant’s argument that Stefik does not disclose a recurring selection window in 0157.  Stefik teaches that “parking needs are recurring” in 0157. Therefore, a need for one time period would be also be needed for a subsequent time period, thereby creating a need for a user to search for parking space on recurring basis. As a result, examiner is not persuaded by the argument that Stefik does not disclos a recurring selection window.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, 7, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Volz (US 20120323643 A1) and in further view of Abrosimova (https://medium.com/yalantis-mobile/travel-apps-technology-spelled-out-251fcacdad8a) and in further view of Caraballo (US 20090150073 A1) and in further view of Stefik (US 20120092191 A1).

With respect to Claim 1:
A system comprising: 
a reservation engine comprising (Volz, Fig. 2) 
one or more processors and memory configured to provide computer program instructions to the one or more processors to perform operations that cause the reservation engine to (Volz, Fig. 20): 
	establish an inventory pool by renting parking spaces from a plurality of parking facilities (Volz, Par. 0030 and 0034)(Abrosimova, Page 0003);

	Volz, in Fig. 2 teaches the reservation system. Volz, in Fig. 20 and par. 0218-0219, teaches the processors and the memory computer components. Volz, in Par. 0030, teaches that a user looking to park is presented with a listing and/or map from multiple parking facilities (i.e. inventory pool from a plurality of parking facilities) with available spots and can be directed to another available facility if there is nothing available. Volz, in par. 0027 and 0034, teaches that the parking spaces are rented or lease backed to the facility. (i.e. renting parking spaces from a plurality of parking facilities)

	Abrosimova, on page 3, teaches that Expedia negotiates with hotels to source their inventory pool (e.g. establish an inventory pool by renting spaces from a plurality of facilities)
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of renting individual spaces of Volz for the establishing an inventory pool of rented spaces of Abrosimova. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	It would also have been obvious to one of ordinary skill in the art at the time of filing the invention to make the substitution because independent sourcing spaces from a plurality of facilities results in higher margins as taught by Abrosimova on pages 3.

accept, from a subscribing patron of a parking subscription service, during a first instance of a recurring selection window within which parking selections for parking during a recurring block of time are accepted, a selection of one or more requested daily parking assignments for parking during a first instance of the recurring block of tim(Reply to Office Action of: 11/18/2020Caraballo, par. 0044-0046 and Fig. 4-5) (Stefik, Par. 0156-0157)

While Volz, in Fig. 13 and par. 0056, teaches a selection window in which the user can request a parking assignment for a week and in Par. 0142, teaches that the users request can include daily time 
Caraballo, in par. 0044-0046 and Fig. 4-5, teaches a selection window during which parking selections for parking during an upcoming week are accepted and where the user can make those selections for each day of the week (i.e. Sunday through Saturday).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the selection window of Volz to include weekly selection, as taught by Caraballo, in order to provide the user with the different restrictions that may be on a parking spot for any given hour of any given day of the week. (Caraballo, Par. 0033)  
While Caraballo teaches the weekly selection window, it does not explicitly teach that the selection window is a recurring selection window.
Stefik, in Par. 0156-0157, teaches that recurring parking reservations are weekly, monthly, etc. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include a weekly recurring reservation as taught by Stefik in the system of Volz Abrosimova and Caraballo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

generate one or more parking assignments based on the selection and available parking spaces in the inventory pool; and 

Volz, in Par. 0142-0144, teaches that available spaces are made selectable to the user based upon the request. (i.e. generate parking assignments based on the periodic request and available parking spaces in the inventory pool). Abrosimova, as explained above teaches the inventory pool.

causing a controlled gate to grant access to one of the parking spaces in the inventory pool based on the one or more parking assignments.  

Volz, in par. 0059-0060, teaches access through a gate into the parking facility using a LPR system (i.e. barcode reader). Volz, in Par. 0043, teaches that entry/exit from a parking facility is based on identify the vehicle in communication with the parking management server (i.e. grant access based on the generated parking assignments).

With respect to Claim 3:
The system of claim 1, wherein the reservation engine is configured to: 
granting, based on the subscribing patron being subscribed to the parking subscription service, the subscribing patron access to the reservation engine to request parking within the plurality of parking facilities; and 
generate one or more subsequent parking assignments by allocating a default daily parking assignment for each day of a subsequent instance of the recurring block of time to a default parking facility, selected from the plurality of parking facilities in the parking subscription service, based on a determination that a subsequent selection has not been made during a subsequent instance of the recurring selection window.  

Volz, in Par. 0044, teaches that a user profile is managed using the parking management server in which information of the user and the users vehicle as well as the linked parking facilities are maintained and that allows the user parking facility access.
	Furthermore, Caraballo, in par. 0052, teaches that a default assignment for parking can be assigned. The user interface selects a parking assignment by default when a user does not select an alternate parking assignment.
Additionally, Stefik teaches conducting search for parking space based on determining that no selection has been made for the subsequent period in 0158. In 0158, Stefik teaches holding recurring auction for parking space (searching for parking on recurring basis) based on a starting time of a subsequent time period. Since auction has not been started, no selection has been made by the requesting user with a need to the parking space.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to further modify the system of Volz and Abrosimova and Caraballo and Stefik to include default parking assignment, as taught by Caraballo, in order to have a parking system automatically select the closer parking spot (Caraballo, par. 0043).

With respect to Claim 7:
The system of claim 1, wherein the reservation engine is configured to receive a request for a day-of parking assignment to park at one of the plurality of parking facilities and generate a corresponding parking assignment based on the request and the available parking spaces in the inventory pool. (Volz, Par. 0140-0142: where the day user can request the parking for a day or for longer and customer can inquire about the price or availability of a spot for the day or for longer).

With respect to Claim 15:  
One or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform a method comprising (Volz, Fig. 20 and Par. 0226): 
establishing an inventory pool by reserving parking spaces from a plurality of participating parking facilities(Volz, Par. 0027 0030 and 0034)(Abrosimova, Page 3); 

Volz, in Fig. 20 and par. 0226, teaches the processors and the memory computer components. Volz, in Par. 0030, teaches that a user looking to park is presented with a listing and/or map from 
	While, Volz, in par. 0034, teaches that the parking spaces are rented from those who own the rights to the parking space, it does not explicitly teach that the inventory pool is established by renting parking spaces from a plurality of parking facilities.
	Abrosimova, on page 3, teaches that Expedia negotiates with hotels to source their inventory pool (e.g. establish an inventory pool by renting spaces from a plurality of facilities)
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of renting individual spaces of Volz for the establishing an inventory pool of rented spaces of Abrosimova. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	It would also have been obvious to one of ordinary skill in the art at the time of filing the invention to make the substitution because independent sourcing spaces from a plurality of facilities results in higher margins as taught by Abrosimova on pages 3.

managing a subscription profile for a subscribing patron of a parking subscription service that grants access to parking within the plurality of participating parking facilities during a subscription term of the parking subscription service and permits the subscribing patron to have different parking assignments within the participating parking facilities during the subscription term; (Volz, Par. 0044, 0048)

Volz, in Par. 0044 and 0048, teaches that a user profile is managed using the parking management server in which information of the user and the users vehicle as well as the linked parking facilities are maintained. The server response to parking facility access systems with instructions indicating how to handle the user and their vehicle. The user profile may be subscribed to a monthly parking subsection for multiple facilities. 

accepting, from the subscribing patron during a first instance of a recurring weekly selection window during which parking selections for parking during an upcoming week are accepted, a selection of one or more requested daily parking assignments for parking during the upcoming week; Page 7 of 15Application No. 15/634,730Attorney Docket No. 41199.275735 Response Filed: 01/21/2021 (Reply to Office Action of: 11/18/2020Caraballo, par. 0044-0046 and Fig. 4-5) (Stefik, Par. 0156-0157)

While Volz, in Fig. 13 and par. 0056, teaches a selection window in which the user can request a parking assignment for a week and in Par. 0142, teaches that the users request can include daily time duration, weekly time duration, monthly time duration (each week of the month or only first week of the month) (i.e. periodic), it does not explicitly teach the limitations as recited above.
Caraballo, in par. 0044-0046 and Fig. 4-5, teaches a selection window during which parking selections for parking during an upcoming week are accepted and where the user can make those selections for each day of the week (i.e. Sunday through Saturday).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the selection window of Volz to include weekly selection, as taught by Caraballo, in order to provide the user with the different restrictions that may be on a parking spot for any given hour of any given day of the week. (Caraballo, Par. 0033)  

Stefik, in Par. 0156-0157, teaches that there can be a need of a parking user to look for recurring parking reservations are weekly, monthly, etc. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include anotherweekly recurring reservation as taught by Stefik in the system of Volz Abrosimova and Caraballo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, as pointed out in Stefik, parking needs are recurring so it would be obvious for the user of Caraballo’s system to have the need to look for parking of the same needs at another time.

generating one or more parking assignments based on the selection  and available parking spaces in the inventory pool of parking spaces reserved from the plurality of participating parking facilities; and 

Volz, in Par. 0142-0144, teaches that available spaces are made selectable to the user based upon the request. (i.e. generate parking assignments based on the periodic request and available parking spaces in the inventory pool). Abrosimova, as explained above teaches the inventory pool.

causing a controlled gate at one of the plurality of participating parking facilities to grant access, to an assigned parking space from the inventory pool of parking spaces reserved from the plurality of participating parking facilities, based on the one or more parking assignments and access credentials input via at least one of an authorization keypad, RFID, bar code reader, smart card reader, voice recognition, biometric reader, or optical recognition.  

Volz, in par. 0059-0060, teaches access through a gate into the parking facility using a LPR system (i.e. barcode reader). Volz, in Par. 0043, teaches that entry/exit from a parking facility is based on identify the vehicle in communication with the parking management server (i.e. grant access based on the generated parking assignments).

With respect to Claim 17:
The one or more computer storage media of claim 15, the method further comprising generating the one or more parking assignments based on one or more defaults.  

	Caraballo, in par. 0052, teaches that a default assignment for parking can be assigned.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to further modify the system of Volz and Abrosimova and Caraballo and Stefik to include default parking assignment, as taught by Caraballo, in order to have a parking system automatically select the closer parking spot (Caraballo, par. 0043).
	
With respect to claim 18:
The one or more computer storage media of claim 15, the method further comprising receiving a request for a day-of parking assignment to park at one of the participating parking facilities and generating a corresponding parking assignment based on the request and the available parking spaces in the inventory pool.  (Volz, Par. 0140-0142: where the day user can request the parking for a day or for longer and customer can inquire about the price or availability of a spot for the day or for longer).

With respect to claim 19:
The one or more computer storage media of claim 18, the method further comprising providing a representation of a subset of available parking spaces in the inventory pool determined to be located within a defined distance of a requested location.  (Volz, Par. 0030: where user can see available parking spaces for a requested geographic area and if one facility does not have space available, the user may be directed to the next closest parking facility with availability)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Volz (US 20120323643 A1) and in further view of Abrosimova (https://medium.com/yalantis-mobile/travel-apps-technology-spelled-out-251fcacdad8a) and in view of Caraballo (US 20090150073 A1)and in view of Stefik (US 20120092191 A1) and in further view of Krajcev (US 8712809 B2).

With respect to Claim 2:
The system of claim 1, wherein the reservation engine is configured to: 
maintain, for a first parking facility of the plurality of parking facilities, a relationship profile representing a type of agreement permitting a reservation of additional parking spaces from the first parking facility into the inventory pool; and 
expand the inventory pool by generating an on-demand request to rent the additional parking spaces from the first parking facility based on the type of agreement represented by the relationship profile for the first parking facility.  

	Volz, in Par. 0167-0170 and table 3, teaches the profile of a parking facility including the types of spaces available for rent in the facility as well as other various information such as valet information. 
	While Volz in Par. 0034 teaches that more parking spots can be allocated based on demand, the combination does not explicitly teach an agreement permitting a reservation of additional spaces into the inventory pool and expanding the inventory pool by generating an on demand request to rent additional spaces based on the type of agreement.
	Krajcev, in Col.6 Lines 40-64, teaches that a blocks of hotel rooms may be obtained from local hotels and a contract is established to provide a large number of hospitality items (i.e. agreement with facilities). Krajcev, in col. 7 Lines 56-59, teaches that based on demand and number of people, additional inventory can be purchased (i.e. permitting reservation of additional spaces and expanding the inventory based on demand). Krajcev, in Col. 8 Lines 40-42, teaches that inventory may be replenished with more hospitality items (i.e. additional spaces).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include an agreement to add additional spaces and expanding the inventory based on demand as taught by Krajcev in the system of Volz, Abrosimova and Caraballo and Stefik, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to make the combination in order to ensure that customers have sufficient arrangements, as taught by Krajcev, in col. 7 Lines 56-59.
	
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Volz (US 20120323643 A1) and in further view of Abrosimova (https://medium.com/yalantis-mobile/travel-apps-technology-spelled-out-251fcacdad8a) and in view of Caraballo (US 20090150073 A1)and in view of Stefik (US 20120092191 A1) and in further view of Jones (US 20170308914 A1)

With respect to Claim 4:
The system of claim 1, wherein the reservation engine is configured to: Page 3 of 15Application No. 15/634,730Attorney Docket No. 41199.275735 Response Filed: 01/21/2021 Reply to Office Action of: 11/18/2020 
predict an optimal inventory level of parking spaces in the inventory pool from each of the plurality of parking facilities; and 
provide a proposed number of parking spaces to rent into the inventory pool from each of the plurality of parking facilities based on the predicted optimal inventory level. (Volz, par. 0160, setting aside parking spaces to be available to give certain customers priority over others)

While the combination of Volz and Abrosimova and Caraballo and Stefik teach the limitations of claim 1 and the limitations of parking spaces in the inventory pool, they do not explicitly teach the limitations of claim 4.
Jones, in Par. 0028, teaches that the forecasting system uses reservation data to predict the number of reservations for the end of a season (e.g. hotel reservations dropping below one or more threshold levels). (i.e. predicting an optimal inventory level of spaces). Jones, in Par. 0029, teaches that based on the forecasted end of season, the system can notify inventory systems regarding how to adjust inventory (i.e. provide a proposed number of parking spaces). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include predicting optimal inventory and providing a proposed adjustment based on the prediction as taught by Jones in the system of Volz, Abrosimova and Caraballo and Stefik since the claimed invention 

With respect to Claim 5:
The system of claim 1, wherein the reservation engine is configured to: 
generate an expected usage of parking spaces from each of the plurality of parking facilities based on historical usage from the inventory pool during a defined period of time; and 
provide a proposed number of parking spaces to rent into the inventory pool from each of the plurality of parking facilities based on the expected usage.  

While the combination of Volz and Abrosimova and Caraballo and Stefik teach the limitations of claim 1 and the limitations of parking spaces in the inventory pool, they do not explicitly teach the limitations of claim 5.
Jones, in Par. 0028, teaches that the forecasting system uses reservation data to predict the number of reservations for the end of a season (e.g. hotel reservations dropping below one or more threshold levels) and that this reservation data evaluates historic reservation data (i.e. generating an expected usage based on historical usage). Jones, in Par. 0029, teaches that based on the forecasted end of season, the system can notify inventory systems regarding how to adjust inventory (i.e. provide a proposed number of spaces to rent into inventory). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include generating an expected usage based on historical usage and providing a proposed number of spaces based on the expected usage as taught by Jones in the system of Volz, Abrosimova and Caraballo and Stefik since the claimed invention is merely a combination of old elements, and in the combination 

With respect to Claim 6:
The system of claim 1, wherein the reservation engine is configured to:
generate an expected usage of parking spaces from each of the plurality of parking facilities based on historical usage from the inventory pool during a defined period of time; 
determine a number of parking spaces, to rent into the inventory pool from each of the plurality of parking facilities, corresponding to a portion of the expected usage; and 
automatically rent the number of parking spaces, corresponding to the portion of the expected usage, into the inventory pool from at least one of the plurality of parking facilities.(Jones, Par. 0041)

While the combination of Volz and Abrosimova and Caraballo and Stefik teach the limitations of claim 1 and the limitations of parking spaces in the inventory pool, they do not explicitly teach the limitations of claim 6.
Jones, in Par. 0028, teaches that the forecasting system uses reservation data to predict the number of reservations for the end of a season (e.g. hotel reservations dropping below one or more threshold levels) and that this reservation data evaluates historic reservation data (i.e. generating an expected usage based on historical usage). Jones, in Par. 0029, teaches that based on the forecasted end of season, the system can notify inventory systems regarding how to adjust inventory (i.e. provide a proposed number of spaces to rent into inventory). Jones, in Par. 0041, teaches that a change in inventory can be implemented based on the prediction. (i.e. automatically rent the spaces)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include generating an expected usage based on historical usage and providing a proposed number of .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Volz (US 20120323643 A1) and in further view of Abrosimova (https://medium.com/yalantis-mobile/travel-apps-technology-spelled-out-251fcacdad8a) and in view of Caraballo (US 20090150073 A1)and in view of Stefik (US 20120092191 A1) and in further view of Krajcev (US 8712809 B2).

With respect to Claim 16, Volz further teaches:
The one or more computer storage media of claim 15, the method further comprising obtaining additional parking spaces for the inventory pool by generating an on-demand request for one of the participating parking facilities.  

While Volz in Par. 0034 teaches that more parking spots can be allocated based on demand, Volz and Abrosimova and Caraballo and Stefik do not explicitly teach obtaining additional spaces for the inventory pool by generating an on demand request.
	Krajcev, in col. 7 Lines 56-59, teaches that based on demand and number of people, additional inventory can be purchased (i.e. permitting reservation of additional spaces and expanding the inventory based on demand). Krajcev, in Col. 8 Lines 40-42, teaches that inventory may be replenished with more hospitality items (i.e. additional spaces).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include an agreement to add additional spaces and expanding the inventory based on demand as .

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Volz (US 20120323643 A1) and in further view of Abrosimova (https://medium.com/yalantis-mobile/travel-apps-technology-spelled-out-251fcacdad8a) and in view of Caraballo (US 20090150073 A1)and in view of Stefik (US 20120092191 A1) and in further view of Chidlovskii (US 20150088790 A1).

With respect to Claim 20: 
The one or more computer storage media of claim 15, wherein the parking subscription service includes a monthly plan, and the parking subscription service permits the subscribing patron to select the different parking assignments from different parking facilities within the participating parking facilities while the subscribing patron subscribes to the monthly plan. (Chidlovskii, Par. 0037)
	Volz at least disclose the idea of providing a monthly parking plan that allow access to multiple different facilities during the subscription period (Volz, 0048).
	As mentioned above, Stefik, in par. 0156-0157, teaches that there are weekly and monthly recurring reservations. 
	Chidlovskii, in Par. 0037, teaches that there are different facilities for short term parking (e.g. weekly) vs long term (e.g. monthly) parking.
.
Claims 8, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Volz (US 20120323643 A1) and in further view of Abrosimova (https://medium.com/yalantis-mobile/travel-apps-technology-spelled-out-251fcacdad8a) and in further view of Caraballo (US 20090150073 A1) and in further view of Stefik (US 20120092191 A1) and in further view of Chidlovskii (US 20150088790 A1).

With respect to Claim 8:
A computer-implemented method (Volz, Fig. 20 and Par. 0226) comprising: 
building an inventory pool by renting parking spaces from a plurality of participating parking facilities; (Volz, Par. 0027 0030 and 0034)(Abrosimova, Page 3)

Volz, in Fig. 20 and par. 0226, teaches the computer components of a parking system. Volz, in Par. 0030, teaches that a user looking to park is presented with a listing and/or map from multiple parking facilities (i.e. inventory pool from a plurality of parking facilities) with available spots and can be directed to another available facility if there is nothing available. Volz, in par. 0027 and 0034, teaches that the parking spaces are rented or lease backed to the facility. (i.e. renting parking spaces from a plurality of parking facilities)

	Abrosimova, on page 3, teaches that Expedia negotiates with hotels to source their inventory pool (e.g. establish an inventory pool by renting spaces from a plurality of facilities)
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of renting individual spaces of Volz for the establishing an inventory pool of rented spaces of Abrosimova. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	It would also have been obvious to one of ordinary skill in the art at the time of filing the invention to make the substitution because independent sourcing spaces from a plurality of facilities results in higher margins as taught by Abrosimova on pages 3.

accepting, from the subscribing patron during a first instance of a recurring selection window within which parking selections for parking during a recurring block of time are accepted, a selection of one or more requested daily parking assignments for parking during a first instance of the recurring block of time; (Reply to Office Action of: 11/18/2020Caraballo, par. 0044-0046 and Fig. 4-5) (Stefik, Par. 0156-0157)

Volz, in Par. 0044, teaches that a user profile for a subscribing patron. Furthermore, while Volz, in Fig. 13 and par. 0056, teaches a selection window in which the user can request a parking assignment for a week and in Par. 0142, teaches that the users request can include daily time duration, weekly time 
Caraballo, in par. 0044-0046 and Fig. 4-5, teaches a selection window during which parking selections for parking during an upcoming week are accepted and where the user can make those selections for each day of the week (i.e. Sunday through Saturday).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the selection window of Volz to include weekly selection, as taught by Caraballo, in order to provide the user with the different restrictions that may be on a parking spot for any given hour of any given day of the week. (Caraballo, Par. 0033)  
While Caraballo teaches the weekly selection window, it does not explicitly teach that the selection window is a recurring selection window.
Stefik, in Par. 0156-0157, teaches that a need exist for a user to search for recurring parking reservations are weekly, monthly, etc. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include a weekly recurring reservation as taught by Stefik in the system of Volz Abrosimova and Caraballo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining Stefik’s existence of recurring needs of parking with Volz/Abrosimova/Caraballo’s request for parking would create a repeated request for parking in subsequent time period in order to satisfy business need of user looking for parking space on recurring basis (Stefik: 0156-0157).

generating one or more parking assignments based on the selection and available parking spaces in the inventory pool of parking spaces rented from the plurality of participating parking facilities; and Page 5 of 15Application No. 15/634,730Attorney Docket No. 41199.275735 Response Filed: 01/21/2021 Reply to Office Action of: 11/18/2020 

Volz, in Par. 0142-0144, teaches that available spaces are made selectable to the user based upon the request. (i.e. generate parking assignments based on the periodic request and available parking spaces in the inventory pool). Abrosimova, as explained above teaches the inventory pool.

causing a controlled gate to grant access to one of the parking spaces rented from the plurality of participating parking facilities based on the one or more parking assignments and access credentials input via an access credential reader.  

Volz, in par. 0059-0060, teaches access through a gate into the parking facility using a LPR system (i.e. barcode reader). Volz, in Par. 0043, teaches that entry/exit from a parking facility is based on identify the vehicle in communication with the parking management server (i.e. grant access based on the generated parking assignments).

managing a subscription profile for a subscribing patron of a parking subscription service with a long term component that grants the subscribing patron access, during a subscription period, to the inventory pool of parking spaces rented from the plurality of participating parking facilities, and a short term component that permits the subscribing patron to have different parking assignments within the participating parking facilities during the subscription period; 


Additionally, as mentioned above, Stefik, in par. 0156-0157, teaches that there are weekly and monthly recurring reservations. 
However, it does not explicitly teach a different parking assignment for a long and short term parking
	Chidlovskii, in Par. 0037, teaches that there are different areas for short term parking (e.g. weekly) vs long term (e.g. monthly) parking.
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include different parking assignments for longer term (monthly) parking as taught by Chidlovskii in the system of Volz and Abrosimova and Caraballo and Stefik, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to Claim 10:
The computer-implemented method of claim 8, further comprising generating the one or more parking assignments based on one or more defaults. 

Caraballo, in par. 0052, teaches that a default assignment for parking can be assigned.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to further modify the system of Volz and Abrosimova and Caraballo and Stefik to 

With respect to Claim 14:
The computer-implemented method of claim 8, further comprising receiving a request for a day-of parking assignment to park at one of the participating parking facilities and generating a corresponding parking assignment based on the request and the available parking spaces in the inventory pool. (Volz, Par. 0140-0142: where the day user can request the parking for a day or for longer and customer can inquire about the price or availability of a spot for the day or for longer).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Volz (US 20120323643 A1) and in view of Abrosimova (https://medium.com/yalantis-mobile/travel-apps-technology-spelled-out-251fcacdad8a) and in view of Caraballo (US 20090150073 A1) and in view of Stefik (US 20120092191 A1) and in view of Chidlovskii (US 20150088790 A1) and in further view of Krajcev (US 8712809 B2).

With respect to Claim 9:
The computer-implemented method of claim 8, further comprising including in the inventory pool additional parking spaces by generating an on- demand request to rent the additional parking spaces from one of the participating parking facilities.  

While Volz in Par. 0034 teaches that more parking spots can be allocated based on demand, Volz and Abrosimova and Caraballo and Stefik and Chidlovskii do not explicitly teach including in the inventory pool additional parking spaces by generating an on-demand request to rent the additional parking spaces.

	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include adding additional spaces and expanding the inventory based on demand as taught by Krajcev in the system of Volz and Abrosimova and Caraballo and Stefik and Chidlovskii, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to make the combination in order to ensure that customers have sufficient arrangements, as taught by Krajcev, in col. 7 Lines 56-59.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Volz (US 20120323643 A1) and in view of Abrosimova (https://medium.com/yalantis-mobile/travel-apps-technology-spelled-out-251fcacdad8a) and in view of Caraballo (US 20090150073 A1) and in view of Stefik (US 20120092191 A1) and in view of Chidlovskii (US 20150088790 A1) and in further view of Jones (US 20170308914 A1)

With respect to Claim 11:
The computer-implemented method of claim 8, further comprising predicting an optimal inventory level in the inventory pool for at least one parking facility.  


Jones, in Par. 0028, teaches that the forecasting system uses reservation data to predict the number of reservations for the end of a season (e.g. hotel reservations dropping below one or more threshold levels). (i.e. predicting an optimal inventory level of spaces). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include predicting optimal inventory as taught by Jones in the system of Volz and Abrosimova and Caraballo and Stefik and Chidlovskii, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to Claim 12:
The computer-implemented method of claim 8, further comprising predicting a guaranteed minimum number of parking spaces to be reserved from at least one parking facility.  

While the combination of Volz and Abrosimova and Caraballo and Stefik and Chidlovskii teach the limitations of renting parking spaces from a facility, they do not explicitly teach the limitations of claim 11.
Jones, in Par. 0041-0042, teaches a prediction and change of inventory ordering based on the prediction. Orders can be adjusted of at least a set of products as a function of the expected sales of the set of products and the inventory information corresponding to the set of products. (i.e. predicting a minimum number of inventory based on the expected reservations).


With respect to Claim 13:
The computer-implemented method of claim 8, further comprising automatically reserving parking spaces from at least one parking facility based on at least one of a predicted optimal inventory level in the inventory pool for the at least one parking facility or 
a predicted guaranteed minimum number of parking spaces to be reserved from the at least one parking facility.  

While the combination of Volz and Abrosimova and Caraballo and Stefik and Chidlovskii teach the limitations of parking spaces in the inventory pool, they do not explicitly teach the limitations of claim 13.
Jones, in Par. 0028-0029, teaches that the forecasting system uses reservation data to predict the number of reservations for the end of a season (e.g. hotel reservations dropping below one or more threshold levels) and that this reservation data and that based on the forecasted end of season, the system can notify inventory systems regarding how to adjust inventory (i.e. predict an optimal inventory level). Jones, in Par. 0041, teaches that a change in inventory can be implemented based on the prediction. (i.e. automatically reserving the spaces)


Examiner Note: The final limitation of claim 13 is in the alternative. Examiner has rejected the claim for automatically reserving spaces based on a predicted optimal inventory level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628